Case 1:20-cv-07966-JSR Document 25 Filed 11/16/20 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DIMITRI ENTERPRISES, INC.,
Plaintiff,
20 Cv. 7966 (JSR)
-y-

MEMORANDUM ORDER

NIF SERVICES OF NEW JERSEY, INC.,
And SCOTTSDALE INSURANCE CO.,

Defendants.

JED S. RAKOFF, U.S.D.d.

Plaintiff Dimitri Enterprises, Inc. (“Dimitri”) brought
this seven-count complaint against defendants NIF Services of
New Jersey, Inc. (“NIF”) and Scottsdale Insurance Company
(“Scottsdale”), arising out of Scottsdale’s denial of coverage
for personal injury claims asserted by one of plaintiff's
employees against non-parties the New York City Housing
Authority (“NYCHA”) and Arc Electrical & Mechanical Contractors
Corp. (“Arc”), in connection with a construction site at which
plaintiff was serving as a subcontractor. Now before the Court
is NIF’s motion to dismiss the two claims brought against it.
For the reasons set forth below, the motion is granted.

T. Background}?

 

1 The following allegations, which are taken from the
Verified Complaint for Declaratory Judgment and Damages

(“Compl.”), Dkt. No. 1-1, are assumed to be true for the
purposes of this motion.

 
Case 1:20-cv-07966-JSR Document 25 Filed 11/16/20 Page 2 of 8

In February 2014, non-parties NYCHA and Arc began a
construction project in New York City (the “Project”). Compl.
19. Plaintiff Dimitri, a subcontractor, was brought on by Arc to
help with roofing work. Id. G 20. As part of its subcontracting
agreement with Arc, Dimitri agreed to obtain general liability
insurance coverage for its work on the Project and to name Arc
and NYCHA as “additional insureds” under the policy. Id. 9 21.
Also pursuant to that agreement, Dimitri agreed to indemnify
NYCHA and Arc for any claims arising out Dimitri’s work on the
Project. Id. { 54.

In July 2015, Dimitri retained defendant NIF, a wholesale
insurance broker, to procure the insurance coverage. Id. 6.
NIF “recommended” that Dimitri obtain coverage with defendant
Scottsdale. Id. II] 7-8. Shortly thereafter, NIF advised Dimitri
that coverage had been bound, and allegedly “provided repeated
oral assurances” to that effect. Id. @@ 8-10. In August 2015,
Dimitri received a copy of the insurance policy (the “Policy”).
Id. @ 12.

On March 9, 2016, Dimitri learned that one of its
employees, Rilo Beltran, suffered an injury while working on the

Project. Id. 7 22.? Beltran filed a civil action against NYCHA

 

2 The Complaint identifies the date of the injury as March 9,
2015. See, e.g., Compl. @ 25. However, plaintiff clarified in

 

 

 

 

 
Case 1:20-cv-07966-JSR Document 25 Filed 11/16/20 Page 3 of 8

 

and Arc (the “Beltran Action”). Id. @9 25-26. Plaintiff alleges
that NYCHA and Arc sought coverage as additional insureds under

the Policy, but that on August 17, 2016, Scottsdale declined to

 

 

provide coverage to NYCHA and Arc. Id. 9 27. On October 11,

2018, Arc filed a third-party action against Dimitri, seeking

 

indemnification under the subcontract for any liability incurred
in the Beltran Action. Id. @ 55.

On June 29, 2020, Dimitri brought this action asserting
various claims against Scottsdale and NIF, arising out
Scottsdale’s refusal to provide coverage to Arc and NYCHA. After
the case was removed to this Court, Dkt. No. 1, NIF brought the
instant motion, pursuant to Fed. R. Civ. P. 12(b) (6), to dismiss

the breach of contract claim (Count Six) and the negligence

 

(Count Seven) claim, which are the only two claims brought

against NIF. Dkt. No. ll.

 

Il. Discussion

A. Standard of Review

 

 

In order to survive a motion to dismiss, a plaintiff must

“state a claim to relief that is plausible on its face.”

 

its memorandum of law in opposition to this motion that that was
due to a typographical error, and that the injury, in fact,
occurred in 2016. See Plaintiff’s Memorandum of Law in
Opposition to Rule 12(b) (6) Motion to Dismiss of Defendant NIF
Services of New Jersey, Inc. (“Pl. Mem.”), Dkt. No. 19, at 5
n.l.

 
Case 1:20-cv-07966-JSR Document 25 Filed 11/16/20 Page 4 of 8

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When deciding a

 

motion to dismiss, the Court “accept[s] all factual allegations
in the complaint and draw[s] all reasonable inferences in the

plaintiff's favor.” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493

 

F.3d 87, 98 (2d Cir. 2007).

B. Whether Dimitri’s Negligence Claim Is Timely

 

NIF argues that Dimitri’s negligence claim is time-barred
by the applicable three-year limitations period. Defendant NIF
Services of New Jersey, Inc’s Memorandum of Law in Support of
its Rule 12(b) (6) Motion to Dismiss Plaintiff’s Complaint (“Def.
Mem.”), Dkt. No. 12, at 4.2

New York courts seem to be divided over when a negligence
claim against an insurance agent or broker accrues. Compare

Spinnato v. Unity of Omaha Life Ins. Co., 322 F. Supp. 3d 377,

 

392 (E.D.N.Y. 2018) (holding that such a claim accrues when the

inadequate coverage is first procured), with AB Oil Services,

 

Ltd. v. TCE Ins. Servs., Inc., --- N.Y¥.3d ---, 2020 WL 6479154,

 

at *2 (2d Dep’t 2020) (holding that such a claim accrues when

the coverage is ultimately denied). Here, the allegedly

 

3 In a diversity case, federal courts apply the forum state’s
statute of limitations. Thea v. Kleinhandler, 807 F.3d 492, 497
(2d Cir. 2015). Hence, New York’s statute of limitations
applies. Under New York law, negligence actions against
insurance agents and brokers are subject to the three-year
statute of limitations set out in CPLR § 214(4). See Chase Sci.
Research, Inc. v. NIA Group, Inc., 96 N.Y¥.2d 20, 30 (2001).

 

 

 

 

 

 

 

 
Case 1:20-cv-07966-JSR Document 25 Filed 11/16/20 Page 5 of 8

inadequate coverage was procured in August 2015, nearly five
years before this action commenced; and the coverage was
allegedly denied in August 2016, nearly four years before this
action commenced. Under either rule, Dimitri’s negligence claim
would be time-barred.

Dimitri, however, argues for a third rule: that its
negligence claim accrued not when the coverage was procured in
August 2015 nor when the coverage was denied in August 2016, but
only when Arc brought its third-party indemnification claim

against Dimitri in October 2018. The theory seems to be that the

 

cause of action should only accrue once Dimitri actually “needed
the insurance.” Pl. Mem. at 13-14.

That argument, however, has no apparent basis in New York
law. To the contrary, courts have held that negligence claims
against an insurance agent accrue upon the denial of the
insurance coverage, even where, as here, the plaintiff is not
sued in connection with that denial until later. Consider Emily

Brooke Fulton Myers v. Three Hand Realty, LLC, No. 154870/2016,

 

2020 WL 2114201 (N.Y. Sup. Ct. May 04, 2020). There, an insured
obtained coverage for an apartment building. Id. at *1. After

two children were injured in the building, the insured submitted

 

an insurance claim, which was denied in December 2015. Id. The

legal guardians of the children filed a negligence action

 

against the insured in June 2016. Id. The insured, in turn,
Case 1:20-cv-07966-JSR Document 25 Filed 11/16/20 Page 6 of 8

brought a third-party action against the insurer in June 2019.
Id. The insured argued that its negligence claim only accrued
when it was sued by the legal guardians in June 2016 -- that is,
when it actually needed the insurance. Id. The court rejected
that argument and held the claim accrued in December 2015, when
the insured was denied coverage. Id. at *2.

Dimitri has provided no persuasive reason for the Court to

depart from the ruling in Three Hand Realty. To be sure, the

 

Court recognizes that here, unlike in Three Hand Realty, it was

 

a third party, not Dimitri itself, that was denied coverage
under the Policy in August 2016. Nevertheless, at that point,
Dimitri knew that NIF had failed to procure the insurance that
Dimitri had allegedly requested and that as a result Dimitri
would have to indemnify Arc under the subcontract for any
liability incurred in the Beltran Action. That Arc opted not to
seek indemnification from Dimitri until October 2018 has no
bearing on when Dimitri’s negligence claim against NIF accrued.

Therefore, the Court holds that Dimitri’s negligence claim
against NIF accrued, at the latest, in August 2016, when Dimitri
wags notified that the coverage was denied. Because Dimitri’s
negligence claim against NIF is time-barred, it must be
dismissed.

C. Whether Dimitri has Adequately Stated a Claim for
Breach of Contract Against NIF

 

NIF next argues that the breach of contract claim is

 

 

 

 

 

 
Case 1:20-cv-07966-JSR Document 25 Filed 11/16/20 Page 7 of 8

inadequately pled. “[T]o set forth a case for . . . breach of
contract against an insurance broker, a plaintiff must establish
that a specific request was made to the broker for the coverage

that was not provided in the policy.” Hefty v. Paul Seymour Ins.

 

Agency, 82 N.Y.S.3d 649 (3d Dep’t 2018) (quoting American Bldg.

Supply Corp. v. Petrocelli Group, Inc., 19 N.Y.3d 735 (2012));

 

see, e.g., Kritzer v. Ventura Ins. Brokerage, Inc., 25 N.Y.S.3d

 

780 (N.Y. Sup. Ct. 2015) (dismissing breach of contract claim
where the plaintiffs failed to allege that “they requested and
defendant contracted, but failed to produce, a policy without a
$50,000 coverage limit per unscheduled item”).

Here, the complaint alleges only that Dimitri requested
that NIF “procure insurance coverage.” See Compl. 971 6, 75, 81.
It nowhere alleges that Dimitri requested that NIF name Arc and
NYCHA as “additional insureds” under the Policy. As a result,
Dimitri has “failf[ed] to allege any contractual terms that
defendant breached so as to sustain their claim for breach of a
contract.” Kritzer, 25 N.Y.S.3d at 788. Because Dimitri’s breach
of contract claim against NIF is inadequately pled, it must also

be dismissed.

 

4 NIF also argues that Dimitri’s claims are barred by the so-
called “duty to read.” The New York Court of Appeals, however,
has clarified that the “failure to read the policy, at most, may
give rise to a defense of comparative negligence but should not
bar, altogether, an action against a broker.” See American Bldg.
Supply, 19 N.Y.3d at 736-37.

 

 

 

 

 
Case 1:20-cv-07966-JSR Document 25 Filed 11/16/20 Page 8 of 8

Kk KKK

For the foregoing reasons, the Court hereby dismisses Count

Six and Count Seven of the Complaint.

 

 

SO ORDERED.
Dated: New York, NY QUAM.
November (4, 2020 G2D S. RAKOFF, U.S.D.J.

 

 

 

 

 
